DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 and 03/03/2022.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Allowable Subject Matter


Claims 1 and 3-6 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Alistair K. Chan et al., (US 2011/0278479 A1); Alistair K. Chan (US 8,600,241 B2); Robert Schimpe (US 2011/0211829 A1); Ami Hazani (US 2019/0097457 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, An optical power supply system, comprising: 
a power sourcing equipment that outputs feed light; 
an optical branching device to which the feed light from the power sourcing equipment is input and to which a plurality of powered devices that convert the feed light into electric power is connectable; 
a detector that detects the number of powered devices connected to the optical branching device; 
a power supply controller that, based on the number of connected powered devices detected by the detector, controls output of the feed light from the power sourcing equipment; and 
an optical fiber cable that transmits the feed light from the power sourcing equipment to the optical branching device,
wherein the detector is provided at a power supplying side of the optical fiber cable, and 
wherein the detector outputs a signal to the optical branching device, and detects whether a powered device of the powered devices is connected to the optical branching device by presence or absence of a return signal therefrom, thereby detecting the number of connected powered devices.
Regarding claim 3, An optical power supply system, comprising: 
a power sourcing equipment that outputs feed light; 
an optical branching device to which the feed light from the power sourcing equipment is input and to which a plurality of powered devices that convert the feed light into electric power is connectable; 
a detector that detects the number of powered devices connected to the optical branching device; 
a power supply controller that, based on the number of connected powered devices detected by the detector, controls output of the feed light from the power sourcing equipment; 
an optical fiber cable that transmits the feed light from the power sourcing equipment to the optical branching device; and 
a connection detecting part that is provided at a power receiving side of the optical fiber cable, and when detecting that a powered device of the powered devices is connected to the optical branching device, transmits, to the detector, a notifying signal notifying the detection,
 wherein the detector is provided at a power supplying side of the optical fiber cable, and
wherein when receiving the notifying signal from the connection detecting part, the detector outputs a signal to the optical branching device, and detects whether the powered device of the powered devices is connected to the optical branching device by presence or absence of a return signal therefrom, thereby detecting the number of connected powered devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636